                                                                             1/7/2020



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION



 UNITED STATES OF AMERICA,                           CR 17-17-H-CCL

                 Plaintiff,

 vs.                                                     ORDER

 ERNEST JABLONSKY, et al.,

                Defendant.


       Michael Donahoe and the Federal Defenders of Montana having filed a

Motion for Leave to File Time Records Under Seal, and good cause appearing

therefore,

       IT IS HEREBY ORDERED that the Motion for Leave to File Time

Records Under Seal is GRANTED.

                   7th
       DATED this ___  day of January, 2020.



                              JOHN JOHNSTON
                              United States Magistrate Judge




                                       I
